IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,734


EX PARTE THEOPHILUS EKOH OJUKWU, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W06-28340-W(A) IN THE 363RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to timely
file a notice of appeal.  Counsel's affidavit states that he filed a written notice of appeal on the date
of sentencing, but that it disappeared from the clerk's file, and his new notice was filed seven days
late.  The Court of Appeals dismissed the appeal because no motion for extension of time was filed
within fifteen days of expiration of the time to file notice of appeal.  Ojukwu v. State, No. 05-06-1587-CR (Tex.App. - Dallas, delivered December 15, 2006, no pet.).  The trial court has
determined that counsel's affidavit is credible and recommends that Applicant be granted an out-of-time appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgment of conviction in Cause No. W06-28340-W(A) from the 363rd Judicial District
Court of Dallas County.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of this
Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative
steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.

Delivered:  August 22, 2007
Do Not Publish